.,   .   ;
                .                         . ...
       -.




                                      -S.:..-

  :.


            OFFICE OF-WE         ATTORNEY  GENERAL   OFTEXAS
                                    AUSTIN
C.RO"ER
      S'ELIERS
..,~pz.RNEY
       GENERAL
                                                     .
                'ihe chll&?en in Titusr&a attmded tha
          Bovine school .K&ost lOO$ in'the yea? 1943-44.
          Iwfact, th0 ~Bovina:achool.ran   itg bus in this
          8m+ tin-the1943-44 toma.~
                                          ‘.
              ' "For'&he&k-45 tern, ~I~e‘chl.ld~eu   lUw?ise.
           ~$tenfi&?ovix.& end we&e likeylse   hauled in the.
i
          -DooJllabus.   ...
f
               *For the futgre.,t&s tax ix&ter is of eours8"
          settled,becauce this land is Included'in~$kMma
          Imlapende~t.School District '&uUer.the~consol.ida-
          tion electionflaskyear, and the 1945 end follow-.
    :.    lng yearts tax *ol.lsvEl1 Igclude same in this
          district,but the $1356.X7 collected,lastyear,
          plus the mount o? approxkately $49.00 tI33tvaa
          on deposit, plus'dclinquonttax pag;n,entsthat nay
          bwkmde over futura years, presents a raal problexn
          to us here, and vu would sipcerely,a~preclate your
          advfse on,same.
                "Various suggestionshave been made:'     '          I
                (A)that the funds Ln,the.bank, plus future
                   delinquent.tax pements, olemly belong
                   to thm 6~vtia distrlct;,clldthat the    :-
                   him: sh&Ld h'ithoutfu&+er authority
                   turn such eds   over.to the &wina dis'+ot.
                (3)~Mat this'
                            Courity'~Sudgo
                                        :(?&-OfficfoSchool'
     .’
                               :                             ., .
                                                              .




           .’
                 %he Dew Mexico diatrlct, dfnnppointed ti the
           x&thdraval ofthe Texas sohool from the or3.gi.ns.l
           Consolidation,will not co-operate and m&e a
         ..~vritten.release on the funds8 but apparently is. not
           'ass&tlng any cl&m thereto.         .     .:
        -
              :   :


                -Opkloh~Do.'0-~~18 of this Departmsnt,.dated'A&il .
      20, 1945, is pertinent to your inquiry. The request for.              -
      .opinionwas made by IIon.A. D. Wth, Couutp Attornsy of Pamer
      County, Farvell, Texas. EL3 r6qtiestwas as follovst
                                                   .             ',
i:.           '!'"3 seek yixaropinion reg&dZng tipprox-          : .'
           imately $1800.00 do&lam of school funds be-
I          longing ta the Former State LIne'Common
i
           School Distrfct.       .,
i                'lfliis
                       school,District was ori@.nallyCommon
            .SchoolDistrict IJo.6.of this Comty. Under
i           Article 29133 D.C.S. th%s s&o01 district vas    . .~
I           bonsolidatedvlth a school distriat inhew
4           f~extcoand was knovn asTexas-DevXexico School    7
            District PO. 1. This consolidateddistrict
            oparzted for several years aa such.
                  "In'lg43‘the subject district disregatied    -
             its pact vftn the SZE&e of STcG~
                                            IXextcoand was
             consol'idatscl
                          vlth DWIIIA I~~EFi?XEq~ SCEOOL
             DI3EWX.    In ck-k3co
                                 129 Pi3K-m XstSct Court
             or"pal-acli?
                       co-@iy3.nxai~. IAll~~:::ao-~:ov.
                                                    X~c3XiCO
             School District :,3filed.stit to onjoin this               :
             purported comolidntlon. Our District Court held .
             th;ha
                 Ori$nel Pact, Ar$Pcle 2313.Iu~constitu~~~.
             e.udupheld the coqnol.i?atioawith 23XEA.
            'case vas &pge&l.edto the &?arillo Court of Civ$l

                                                       .
     I
.




         lion.




*        as fo~.~owst
                       "Astmdng tk&&ti&          2913a"ls u&onstl-.          ..   .
                 tutionalaa held by the Court ofO%vLl~Appaels,,~
‘.
                 the taxes levied by said.districtwould be un*
                 conntitutloml,.sZn6e they wexi not.levledby. '.
                 a valid authority. It is our opiniQil:that         olily
                 auch'km     as have been auth6rizedby-t&s Bovixa.
                 DlstrLot stico thg oa?solgdstio?J     of the teruii-
                 tory fomorlg a part of .theTexas-13%~Matico
                 Dlst~lot aud collected fron the tazqxiyers        of'
                 .ssidte&itory, and.torritoi$of thsorQ$nal                -" 1
                 Bovlna DiatTict,would belong to the Bovine
                 Disti%ct. The taxeo in the ban?cwere leviod by'
                 the Tcxcx-XovWcclc~ Distpict md &pcmited             in
                 the bauk In the nam of'said diatriot. The.benlr,
                 no doubt, has mde a bond in favor of said
                 dintrlct, cozlitfouedon the @'e-X&pin3 of.
                 saia fula, c.ncl   in alI.pmb~?bilitywould rcfkitio
                 t0 pk?y tb3 EiOilOg tO t?i3 DoYina DlStSiCt    UiiLOSS
                 authtwizodto do SO by the Texas-ilev        Ife%100
                 Mstribt,   or by a judgrmzit   of a'court of competent
                 jurisdiction.               ;.    '.
                       "Tim Attorucy .Genoml is wltthmt authority         ~~I..
                                                                              ,
                                                               .
;;,
.~.,._ 33